 HARDWICK CO.Hardwick Company, Inc.andInternational Brother-hood of Boilermakers,Iron Shipbuilders, Black-smiths, Forgers and Helpers,AFL-CIO, LocalLodge No.583.Cases10-CA-16524(E) and10-CA-16384(E)August 10, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn January 15, 1985, Administrative Law JudgeMarvin Roth issued the attached supplemental de-cision.The General Counsel filed exceptions and asupporting brief,and the Applicant filed an an-swering brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,'and conclusions2 and to adopt the rec-ommendedOrder. Si In adopting the judge's findings,we find it unnecessary to rely on hischaracterization ofForeignTrade Export PackingCo.,221NLRB 785,789-790(1975), as expressly holding that a change in layoff procedurebased on seniority necessarily militates against a finding of discriminatorytreatment as a matter of Board law Rather,for purposes of this EAJAproceeding,we view the Applicant's recourse to seniority as essentially aneutral factor that militates neither for nor against a finding of discrimi-nation in the decision to implement a layoff and,therefore,as a factorthat did not materially advance the General Counsel's case.Further,in adopting the judge's findings, we find it unnecessary to relyon his characterization at fn 12 of his decision, of the General Counsel'sfiling of motions and filing of an appeal as unduly prolonging the EAJAproceding2 In adopting the judge's conclusion that the General Counsel's posi-tion in the underlying unfair labor practice cases was not substantiallyjustified,we note the Supreme Court's recent decision inPierce vUnder-wood,108 S.Ct 2541(1988) In that case,the Court held that the phrase"substantiallyjustified"means "justified to a degree that could satisfy areasonable person," or having a"reasonable basis both in law and fact "The Court found that a sentence in the 1985 House Committee Report,H R. Conf.Rep. No 99-120 (1985),which defined substantial justifica-tion as"more than mere reasonableness" was not an authoritative inter-pretation of what the 1980 statute meant or of what the 1985 Congressintended2We deny the Applicant'smotion to dismiss exceptions, amended ap-plication,remand case to administrative law judge and direct payment ofaward insofar as the motion contends that the Board lacksjurisdiction toconsider exceptions to thejudge's decision.SeeLion Uniform,285 NLRB249 (1987),andLathers Local 46(Building Construction),289 NLRB 505(1988). Insofar as the motion seeks additional fees and expenses incurredsubsequent to thejudge's decision,we note that the judge's award, whichwe adopt,preserves the Applicant's right to submit additional or amend-ed claims in the event of proceedings subsequent to that decisionWe also deny the General Counsel'smotion for leave to adduce addi-tional evidence and request for special leave to file a supplemental brief.The General Counsel contends that the Applicant asserted a false andmisleading statement of this case in a petition for writ of mandamus/-prohibition filed with the Eleventh Circuit of the United States Court ofAppealsHaving considered the General Counsel'smotion,we find thatnothing raised therein provides a sufficient basis for finding that an awardis unjust under Sec 102 144(b) of the Board'sRules and Regulations75ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawjudge andorders that the Applicant, HardwickCompany,Inc.,Birmingham and Bessemer, Ala-bama,be awardedthe sumof $23,731.82 pursuantto itsapplicationfor an awardunderthe EqualAccess to Justice Act.JudithM. Anderson,Esq., for the General Counsel.ChrisMitchell,Esq.,Richard Brown, Esq.,andCarol SueNelson,Esq.,of Birmingham,Alabama, for the Re-spondent.Hoover Wilson,of Birmingham,Alabama, for the Charg-ing Party.SUPPLEMENTAL DECISIONEqual Access to Justice ActSTATEMENTOF THE PROCEEDINGMARVINROTH, Administrative Law Judge. This is aproceeding undertheEqualAccess to Justice Act(EAJA), 5 U.S.C. § 504 etseq.,Pub.L. 96-481 § 94Stat.2325, and theBoard's procedural rules issued pursu-ant toEAJA, subpart T,Section 102.143 et seq. of theBoard's Rules and Regulations,29 CFR Chapter I, Part102.On March 30, 1982, Administrative Law Judge Leon-ardN.Cohenissued his decision and recommendedOrder in the underlyingunfairlabor practiceproceeding,finding and concludingthatRespondentHardwick Com-pany (the Company) violated Section 8(a)(1) of the Na-tional LaborRelationsAct (NLRA)in certain respects,but recommendingthat otherallegations of the consoli-dated complaint, including alleged violations of Section8(a)(3), bedismissed.General Counsel filedexceptions.On August 11, 1982, theBoard issued its Decision andOrder (263 NLRB 302) affirming Judge Cohen'sdecisionand adopting his recommendedOrder. On September 10,1982, the Company filedits initial applicationfor awardof feesand expensesunder EAJA. The Company subse-quently amended its applicationfromtime to time tocover itsfees and expensesin thepresent proceeding.General Counsel filedan answerto the application, de-nying thatthe Companywas entitledto any reimburse-mentunder EAJA. General Counsel also fileda series ofmotions to dismiss the application and amendmentsthereto and for summaryjudgment.On December 29,1982, Judge Cohenissued a Supplemental Decision andrecommendedOrder thatthe application be dismissed asuntimelyfiled.The Company filedexceptions, and onApril 26, 1983, theBoard issued a Supplemental Decisionand Order (266 NLRB 633), finding thatthe applicationwas timelyfiledand remandingthe proceedingto JudgeCohen. On August 2, 1983, Judge Cohen directed a hear-ing in the proceeding.Thereafter the Boardgrantedleave to General Counselto appeal JudgeCohen's ordersdenying General Counsel'sMotionfor Summary Judg-ment, directing the hearing, and refusingto stay the296 NLRB No. 12 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhearing.On February 14, 1984,theBoard issued anOrder denying General Counsel's Motion for SummaryJudgment and remanding the proceeding to Judge Cohenfor the purpose of conducting a hearing on all issuesraised by the Company's application. The Board held"that there are unresolved material issues of fact whichwarrant a hearing," including but not limited to "suchquestions as whether there is sufficient evidence to estab-lish that the Applicanthas anet worth of not more than$5million;whether the Applicant employs not morethan 500 employees; whether the Applicant cooperatedin the investigationof theunderlying proceeding and, ifso, to what extent; and whether the Applicant was obli-gated to serve pleadings on the Charging Party." How-ever, the Board stated that "we are not passing on themerits of the parties'respective positions,nor do we inti-mate our resolution of the issues raised herein."Thereaf-ter Judge Cohen rescheduled the hearing, but took illand died before the hearing could be held. By order ofSeptember 5, 1984,the chief administrative law judgetransferred the proceeding to me for appropriate action,and on October 11, 1984, I conducted a hearing in thematter.All parties,including the charging party in theunfair labor practice proceeding, were afforded full op-portunity to participate,to present relevant evidence, toargue orally,and to file briefs. Posthearing briefs weresubmitted by General Counsel and the Company. I in-formed the parties that the hearing was supplemental innature and that all affidavits, exhibits,statements of posi-tion,briefs and other documents previously submittedwould be considered together with the evidence adducedat the hearing.Upon the entire record,including therecord in the EAJA proceeding and the underlyingunfair labor practice proceeding,' and from my observa-tion of the demeanor of the witnesses at the EAJA hear-ing, and having considered all briefs and memoranda oflaw submitted by the parties in the unfair labor practiceand EAJAproceedings,Imake the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWI.THE ISSUES PRESENTEDWhen theBoard remanded this proceeding to JudgeCohen fora hearing,there appeared to be a wide rangeof unresolved issues.However, thehearing resulted in aconsiderable narrowing of those matters actually in dis-pute.At the outset of thehearing, counsel for GeneralCounsel conceded that after reviewing documents whichwere submittedby the Companypursuant to subpoena,GeneralCounselwas satisfied that the Company met theapplicable jurisdictional standards;specifically,that theCompanywas a corporation with a net worth of lessthan$5 million and fewer than 500 (in fact less than 100)employees.General Counsel also conceded that in lightof theBoard's recent decision inDeBoltTransfer, 271NLRB 299 (1984), fees and expenses incurred in pursuingthe EAJAaward are also recoverableunder EAJA. Inlight ofDeBolt,I furtherfind thatfees and expenses in-curred prior to issuance of the complaint are not recov-erable but that litigation fees and expenses incurred priorIErrors in the transcript have been noted and correctedto the effective date ofEAJAare recoverable.The re-maining unresolved issues fall into three areas: (1)wheth-er the application should be dismissed for failure of serv-ice on the chargingparty, (2) whether General Counsel'sposition in the litigation with respect to the dismissed al-legations of the complaint was substantially justified, orwhether the circumstances of the litigation warrant re-duction or denial of the Company's claims, and(3), as-suming that the Company should prevail on the first twoissues, the propriety of the Company's claims for feesand costs.II.FAILURE OF SERVICE ON THE CHARGING PARTYInternational Brotherhood of Boilermakers,Iron Ship-builders,Blacksmiths,Forgers and Helpers,AFL-CIO,Local Lodge No. 583(Union)was the charging party inthe unfair labor practice proceeding.It is undisputed thatthe Company did not serve the Union with its initial ap-plication and subsequent papers filed in theEAJA pro-ceeding until after Judge Cohen issued his SupplementalDecision of December 29, 1982, in which he criticized,but did not rule on the legal significance of such failureof service.Thereafter the Company routinely servedsuch papers on the Union.General Counsel has taken theposition throughout this proceeding that the applicationmust be dismissed by reason of such failure of service.The Company contendsby way ofdefense that(1) it didnot serve the Union because of the Union's disclaimer ofinterest and withdrawal from representation of the unitemployees and lack of participation in the unfair laborpractice proceeding,(2)General Counsel is estoppedfrom taking its present position by reason of its failure toobject to the Company's failure to serve the Union withcopies of posthearing papers in the unfair labor practiceproceeding,after the Union'sdisclaimer of interest, (3)theCompany complied withEAJAand the Board'sRules,and (4) failure of service was not prejudicial.EAJA doesnot provide for service on a chargingparty.Rather,Section 504(a)(2) simply provides that theapplicant shall submit its application to the adjudicatingagency within 30 days of the final disposition of the ad-versary adjudication.Therefore service upon a chargingparty, unlike timely submission to the agency, is not a ju-risdictionalprerequisite.SeeMonark Boat Co., 262NLRB 994 (1982), affd.708 F.2d 1322 (8th Cir.1983).However, Section 102.148 of the Board'sRules providesthat "the application shall be served on the regional di-rector and all parties to the adversary adjudication in thesame manner as other pleadings in that proceeding,"except for financial information alleged to be confiden-tial.In order to evaluate the Company's position,it is nec-essary to consider the history of the Union's involvementin the unfair labor practice and EAJA proceeding. Theinitial unfair labor practice charge alleged,in addition to8(a)(1) and(3) violations,that the Union was entitled toa remedial bargaining order.The Regional Office did notproceed on this aspect of the charge.However, theUnion petitioned for an election among the employees atthe Company'sBessemer plant, and notwithstanding thepending charges,proceeded to an election on February HARDWICK CO.6, 1981. The Union won and was certified by the Boardas bargainingrepresentative of theBessemeremployees.Thereafter the Company and Unionmet incontract ne-gotiations. The last session took place on April 28, 1981.Shortly before that session, Union International Repre-sentative Hoover Wilson met with theBessemeremploy-ees,who indicated to him that they no longer desiredunionrepresentation.Wilson proceeded to thebargainingsessionand told the Company that theywere at an im-passeand there was nopurpose infurthernegotiations.Wilson indicated that the Union would retainits nominalstatus as bargainingrepresentative through the certifica-tionyear, but would nolonger act as bargaining repre-sentativeor deal with the Company unless the Companyretaliatedagainstunion adherents. Thereafter the Unionceased to functionas bargainingrepresentative. In 1980Wilson cooperated in the investigation of the unfair laborpractice charges by assembling witnesses and obtaininginformation. After April 28, 1981, Wilsonassisted coun-sel for General Counsel by makingwitnessesavailablefor the unfair labor practice hearing on September 10and 11, 1981. However, neither Wilson or any otherunion representative was present at the hearing. Wilsonparticipatedin settlement discussionsonly to extent of in-dicating that any settlement which was acceptable to theemployees would also be acceptable to the Union. Other-wise the Union had no contact with the Company untilSeptember 14, 1984, when I conducted a telephone con-ference call preliminary to the EAJA hearing. After theunfair labor practice hearing the Company did not servethe Union with either its brief to the administrative lawjudge or its brief in opposition to General Counsel's ex-ceptions. Neither General Counsel nor the Union object-ed to this procedure. Company Attorney Chris Mitchellstated that he did not serve the Union because the Unionhad disclaimed interest in representation and did not par-ticipate in the unfair labor practice proceeding. After theCompany filed its EAJA application, counsel for Gener-alCounsel kept Wilson informed of developments in theEAJA proceeding. However the Union did not file anyobjection to the failure of service or otherwise partici-pate inthe EAJA proceeding until my conference call.At that time Wilson introduced himself but did not oth-erwise participate in the discussion.Wilson was present-ed as a companywitness atthe EAJA hearing. In re-sponsetomyquestions,Wilsonexpressedhis opinionthat the Company was not entitled to fees and costs.However he admitted that his knowledge of the unfairlabor practice proceeding was based on hearsay, and thathe could not think of any specific thing he would havedone differently if he had been served with the Compa-ny's application at thetime itwas filed.General Counsel, in support of its position,relies upona line of Board authority involving failure to servecopies of objections to an election,at a timewhen theBoard's rules required the objecting party to make suchservice on other parties toa representationproceeding.2The leadcase inthisareawasNickles Bakery,209 NLRB1058, 1059 (1974). InNickles,the Board rejected "theproposition that the time requirements in our Rules and2 The Board'sRules nowprovide for service bythe RegionalDirector77Regulationswill be ignored on the singular ground that aparty has not produced any evidence that it was preju-diced by another party's failure to comply with those re-quirements."Rather the Board declared "that in order tosupport a variance or other deviation from the clear re-quirements of the Board's Rules, there must be someshowing that there has been an honest attempt to sub-stantiallycomply with the requirements of the Rules, oralternatively, a valid and compelling reason why compli-ance was not possible within the time required by theRules."The Company also contends that theNickleslineof cases supportsits position.However the Company hasalso cited another line of authority involving the failureto serve a party with exceptionsin an unfairlabor prac-tice case. InTerpening Trucking Co.,271 NLRB 196 fn. 1(1984), the Board denieda chargingparty'smotion toreject exceptions for failure of service by a respondent.The Board held that itsrulesdo "not require the Boardto vitiate exceptions and adopt an administrative lawjudge's decision in the absence of properly served excep-tions particularly where, as here, the charging party hasnot shown it has been prejudiced, or requested an oppor-tunity to file cross-exceptions or a brief." The Boardcited as authorityOur Way, Inc.,244 NLRB 236 (1979),andCameron Iron Works,235 NLRB 287 (1978), revd.on other grounds 591 F.2d 1 (5th Cir. 1979). I find thatTerpening,rather than theNicklesline of cases, governsthe presentsituation.Nicklesand its progeny involvedrepresentation proceedings in which, unlike unfair laborpractice proceedings, the private parties bore much ofthe burden of conducting the investigation. The filing ofobjections to an election might well triggeran investiga-tion by the other parties, in whichtimewould be of theessence from a practicalaswell as alegal standpoint.Therefore the failure to serve exceptions would have apotentially prejudicial effect inalmostany suchsituation.However,Terpening,like the present case, involved anunfair labor practice proceeding in which a hearing hadalreadybeen conducted and completed. Therefore,unless anduntil the matter atissuehas been adjudicated,any potential prejudice may normally be remedied by af-fording the unserved party an opportunity to state its po-sition.SeeOur Way, Inc.,supra, 244 NLRB at 236 fn. 1.Indeed Section 102.148 specifically provides for servicein the samemanner asin the underlying unfair laborpractice proceeding. In the present proceeding, neitherGeneral Counsel nor the Union was prejudiced by theCompany's failure to serve its application on the Union.Although General Counsel kept the Union informed ofdevelopments in the EAJA proceeding, and the Compa-ny serveditspleadingsand memoranda on the UnionafterDecember 29, 1982, the Union never indicated anydesire to file a statement of position or otherwise partici-pate in the EAJA proceeding. Moreover, the Union wasexpressly invited to state its position at the EAJA hear-ing, although I had discretion to preclude such participa-tion.3The Union also could have submitted posthearingSec 102 150(e) of the Board'sRules provides that a party to the ad-versary adjudication other than the applicant and General Counsel mayfile comments on the application and the answer, but "may not partici-Continued 78DECISIONS OF THENATIONALLABOR RELATIONS BOARDbriefs, but did not. The Union was of course always freeto cooperate with General Counsel in the proceeding. Insum, I find that neither General Counsel nor the Unionwas prejudiced by the Company's failure to serve its ap-plication on the Union.Moreover,in the circumstancesof this case, I find that the Union, by its course of con-duct, led the Company to believe that it had waived itsright to such service. The Union expressly disclaimed in-terest in representing the employees,was not present atthe unfair labor practice hearing,and did not object tothe Company's failure to serve the Union with its post-hearing briefs in that proceeding and the EAJA applica-tion.Therefore even under theNicklesstandard, GeneralCounsel's argument should be rejected because the Com-pany has shown"an honest attempt to substantiallycomply with the requirements of the Rules."GeneralCounsel's motion to dismiss the application for failure ofservice onthe Unionis denied on its merits.III.THE SUBSTANTIAL JUSTIFICATION ISSUESection 504(a)(1) of EAJA provides that the adjudicat-ing agency"shall award to a prevailing party other thanthe UnitedStates, feesand otherexpensesincurred bythat party in connection with that proceeding,unless theadjudicative officer of the agency finds that the positionof the agency as a party to the proceeding was substan-tially justified or thatspecial circumstancesmake anaward unjust."Section 102.144 of the Board'sRules pro-vides in full with respect to standards for awards that:(a)An eligible applicant may receive an awardfor fees and expenses incurred in connection withan adversary adjudication or in connection with asignificant and discrete substantive portion of thatproceeding,unless the position of the GeneralCounsel over which the applicant has prevailed wassubstantially justified.The burden of proof that anaward should not be made to an eligible applicant ison the General Counsel, who may avoid an awardby showing that its position in the proceeding wasreasonable in law and fact.(b) An award will be reduced or denied if the ap-plicant has unduly or unreasonably protracted theadversary adjudication or if special circumstancesmake the award sought unjust.The allegations of the consolidated unfair labor practicecomplaint fell into four categories.The complaint allegedin sum that the Company (1) violated Section 8(a)(1) byinterrogation,threats of plant closure and loss of work,solicitation of withdrawal from union activity, and threatof more stringent enforcement of company rules; andfurther violated Section 8(a)(1) and(3) by (2)reducingits employees'hours of work by transferring machineryfrom its Bessemer shop to its Birmingham shop, (3)laying off five employees on October 30, 1980, and twoadditional employees in early November 1980, and (4)failing to recall two of the employees until about Decem-pate further in the fee application proceeding unless the administrativelaw judge determines that such participation is required in order topermit full exploration of matters raised in the comments" The Unionnever filed such comments or requested leave to file such commentsber 1, 1980, and failing to recall the remaining employ-ees. JudgeCohenfound merit in the 8(a)(1) allegations,except with respect to the alleged threat of more strin-gent enforcement of company rules.The remaining alle-gationswere dismissed.No exceptions were filed withrespect to Judge Cohen's findings and conclusions on thecategory 1 allegations.Judge Cohen's dismissal of one al-legation(threat of more stringent enforcement of attend-ance policy)was based on his resolution of a credibilityquestion,and the Company does not rely on that dismis-sal as a basis for its claim.'However, the Company doesbase its claimon thedismissal of all allegations in catego-ries 2, 3, and 4.Evidence introduced in the EAJA proceeding indi-cates that the Company was willing(although not at alltimes),to settle the category 1 allegations on the Re-gion's terms, i.e., by informal Board settlement and post-ing of an appropriate notice.The initial unfair laborpractice charge was filed on October 31, 1980. On De-cember 5, 1980, Board Field ExaminerCurtisWells metwith the Company,including Attorney Mitchell, for thepurpose of obtaining the Company's position. The Com-pany admitted that it had engaged in some interrogationand threats,and proposed to remedy the 8(a)(1) allega-tions by posting an appropriate notice.However, theCompany denied that the layoffs were unlawful.In lateDecember or early January Wells informed Mitchell thatthe RegionalOfficewas prepared to issue an 8(a)(1) and(3) complaint.By this timethe Union had fileda secondelection petition(an earlier petition having been with-drawn).Mitchell stated that he could not settle the casewhile an election was pending.As indicated the Unionwon the election on February 6, 1981.However therewas no further discussion of settlement until counsel forGeneral Counsel Judith Anderson contacted Mitchell onAugust 18,1981.$Mitchell stated that the Companywanted to settle the case but did not want to post anotice.On August 27 Anderson informed Mitchell thatshe estimated total backpay of $35,800 for the seven al-leged discriminatees.By letter ofthe samedate,Ander-son notifiedMitchell of proposed amendments to thecomplaint,covering the alleged solicitation and threat ofmore stringent enforcement of attendance rules.Ander-son also submitted a form of proposed informal settle-ment agreement including a notice covering all allegedviolations,waiver of reinstatement and backpay in un-specified amounts.On September 2, Mitchell proposedbackpay of $100 for each employee, totaling $700. Sometime between September 3 and 8, Mitchell proposed set-tlement which would provide for a notice covering allalleged violations,total backpay payment of $2900, andplacement on a preferentialhiring list ofthose employeesinterested in returningto work.By letter dated Septem-4 Even if Judge Cohen had credited testimony that such a threat wasmade,it is unlikely that he would have found the threat to be violative ofSec 8(a)(1). The alleged threat was made in conjunction with announcedlayoffs on October 30. If the threat was discriminatorily motivated, thensuch determination would have to be made on the basis of the same evi-dence upon which General Counsel contended that the layoff itself wasdiscriminatoryHowever Judge Cohen determined that such evidencewas inadequate to show a discriminatory motive5All dates herein are in 1981 unless otherwise indicated HARDWICK CO.ber 8,Mitchellconfirmed the proposed settlement.Mitchell informed Anderson that he wanted to make arecord of the proposed settlement because he anticipatedthat the Company would file a claim underEAJA if itprevailed on the 8(a)(3) allegations.Anderson receivedthe letter shortly before commencement of the hearingon September 10. At no time did General Counsel pro-pose settlement in an amount less than $35,000.6In light of the foregoing facts, I find that but for Gen-eral Counsel's action in proceeding on the 8(a)(3) allega-tionswhich were all subsequently dismissed,this case,i.e.,the remaining 8(a)(1) allegations,could have andwould have been settled on General Counsel's termswithout need of litigation.During the investigation theCompany indicated that it was willing to settle the8(a)(1) allegations.Although Attorney Mitchell subse-quently declined to discuss settlement when the Regioninformed him that it was prepared to issue a complaint,Mitchell made clear that he was refusing only because ofthe pending election petition.Although the Union wonthe election on February 6, General Counsel did notthereafter contact Mitchell until August.Mitchell initial-ly expressed unwillingness to post a notice which wouldcover the 8(a)(3) allegations,but subsequently proposed asettlement which would include such notice.The Com-pany's claim for fees and expenses for the period fromearly January(when it rejected settlement) until lateAugust,when settlement discussion resumed,constitute aminute portion of its total claim (3.7 hours of legal serv-ices, allof whichrelated to preparation of pleadings, anddisbursements amounting to $8.80).In sum,Ifind thatthis case would have been settled without litigation, butforGeneral Counsel's determination to proceed on the8(a)(3) allegations and refusal to accept any settlementwhich failed to provide for substantial backpay.Indeedthe Company devoted only a small portion of its defenseto the 8(a)(1) allegations,and focused on those allega-tions only to the extent necessary to meet General Coun-sel's contention that the 8(a)(1) violations constituted evi-6 The above findings with respect to the settlement discussions inAugust and September 1981 are based on my consideration and analysisof the testimony of Mitchell and all pertinent documents presented in thisproceeding,includingGeneral Counsel'smemorandum in support ofasnswer(pp. 5-6)setting forth Anderson's version of the settlement dis-cussions.Anderson informed me at the hearing that Board policy pre-cluded her from testifying because she was counsel for General Counselin the proceeding.Therefore, I have accepted the memorandum in lieu oftestimony,and I have given it the same weight as I would to sworn testi-mony The difficulty with Anderson's version is that it raises more ques-tions than it answers. The memorandum asserts that Anderson never saidthatminimum acceptable backpay was in excess of $35,000, or that theemployees had waived reinstatement. Rather, according to the memoran-dum, Anderson told Mitchell that waiver of reinstatement would requirea "reasonable offer of backpay"Although the memorandum states thatthere were "numerous settlement discussions,"the memorandum fails toindicate what if any backpay figure was ever proposed by General Coun-sel, other than total backpay The memorandum states that the Companymade a"counter offer"of $700 backpay.Counter to what? The memo-randum does not say.The memorandum also asserts that General Coun-sel did not have time to make a written response to Mitchell's letter ofSeptember 8. However the memorandum disregards the fact that theletter simply confirmed a prior oral proposal,and also fails to explainwhat if any oral response was made by General Counsel to the proposal.IcreditMitchell's testimony to the extent indicated,and I specificallyfind that General Counsel never expressed an interest in accepting lessthan total backpay79dence thatthe layoffswere discriminatorily motivated.Therefore the Company's litigation fees and expenses areattributable in their entiretyto thisdetermination, andare recoverableby the Companyas the "prevailingparty"in the ligitation, unless it is determinedthat Gen-eral Counsel's positionwithrespect to the 8(a)(3) allega-tions was substantiallyjustified.'At thispoint I shall return to the 8(a)(3) allegationswhich weredismissed in their entirety,commencing withcategory 2 (transfer of machinery).That allegation isparticularlysignificant because it is illustrativeof the in-transigent attitudewhichcharacterizedGeneral Coun-sel's overallapproachto this case.The complaintallegedthat on or aboutOctober 28,1980, theCompany "re-duced its employees'hours of workby transferring ma-chinery fromitsBessemerShop toitsBirminghamShop," and therebyviolated Section 8(a)(1) and (3) ofthe NLRA.In fact, General Counsel never had or pre-sented any evidence,credibleor otherwise,that thetransfer in question resulted in reduction of employees'hours of work. Judge Cohenfound as follows:... the facts regarding this issue are clear and arenot in dispute.On eitherOctober 27or 28 Respond-entmoved a large angle roller machine from itsBessemer plant to its Birminghamfacility for thepurpose of repairingit.Concurrentwith this trans-fer,Respondentmoved a drillpress from the Bir-mingham plant to the Bessemer plant.The Bessemerplant employeewho had beenrunning the angleroller immediately commenced operatingthe drillpress.Thisemployee lost no work as a result of thetransfer of this machinery.The facts as found by Judge Cohenwere known to theRegional Officeby the timeitcompleted its investiga-tion.Company officialGene Wilson explained the cir-cumstancesof thetransfer to Field ExaminerWells.Noneof the Union'switnesses presented evidence whichwould contradictthe Company's explanation or demon-strate thatthe transferresulted in reductionof employ-ees' hoursof work.For some unexplained reason, theRegional Office neverbotheredto obtainan affidavitfrom employeePhillip Shattuck, who ran theangle rollerand subsequently operated the drill press,and thereforewas the employee who was in the best position to knowthe circumstances and effectof thetransfer.At the unfairlabor practice hearing,alleged discriminatee Cecil Jamesadmittedthat the Company moved thedrill press to Bes-semerat about thesame time it transferred the angleroller,and that Shattuck, who ran the angle roller, thenbegan working on the drill press. General Counsel wit-nesses JamesTaylor andWilliam Finerty also corrobo-rated theCompany'sposition.Twice duringthe hearingJudge Cohenasked counsel for General Counsel to stateher position regarding the apparent lack of evidence con-cerning the alleged lossof work.On each occasion sheavoided responding to the Judge,and instead elected tocontinue questioning witnesses.In her posthearing brief,'Thereforeitisunnecessaryto deal with the 8(a)(3) violations as a"significant and discrete portion" of the litigation. 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcounsel for General Counsel asserted that the transferwas an issue in the case, but did not otherwise presentarguments on that issue.Thisled Judge Cohen to com-ment in his decision that"General Counsel's current po-sition on this allegation is not clear since, in her post-hearing brief,counsel only notes in passing this subjectas an issue and at no subsequent time during her briefmentions it further."General Counsel did not file excep-tions to Judge Cohen's recommended dismissal of this al-legation.I agree with the Company's contention that thisallegationprobably derived from the Union's suggestion,made during the course of the investigation,that theCompany created a need for a layoff by transferring theangle roller and another piece of equipment from Besse-mer to Birmingham.Althoughthe Region's investigationtotally failed to substantiate this suggestion,the Regionnevertheless proceeded on the transfer,apparently in thehope that the transfer might somehow arouse a suspicionthat the layoffs were discriminatorily motivated. I findthatGeneral Counsel's pursuit of the allegation was to-tally unjustified,and that there are no special circum-stances with regard to the matter which would make anaward unjust.I shall next deal with category 3, the layoffs, whichwere the principal issue in this case.Judge Cohen's con-cluding analysis (263 NLRB at 306-307) is particularlysignificant.Judge Cohen initially summarized theWrightLineatest applicable to all alleged violations of Section8(a)(3) and(1)which turn upon the employer'smotiva-tion.He then analyzed General Counsel's position as fol-lows:The General Counsel contends that the clearlydemonstrated strong union animus,when coupledwith thetimingof the layoffs, some 6 days after Re-spondent was informed of the petition being filed,creates a strong suspicion of Respondent's unlawfulmotivation.This argument has appeal if one limitsthe inquiry to those factors alone.However, whenthe layoffs are viewed in the context of the entirerecord,any doubts with regard to Respondent's mo-tivation must be resolved against the General Coun-sel.Judge Cohen next summarized the other circumstancesof the layoff,including the Company'sdeclining salesand deteriorating financial condition,failure to grantsemiannual raises in June 1980, layoffs in March, June,September, and early October 1980 (all prior to theunion activity),and selection of employees for the Octo-ber 30 and November layoffs on the basis of seniority, asa resultof which the Companyretained the leadingunion adherents while laying off the son of one of theCompany's owners, one of the few Bessemer employeeswho did not sign a union card.Judge Cohen then con-cluded as follows:Accordingly, for the reasons set forth above andnotwithstanding the well-established union animusand the timing of Respondent'saction,Iam per-suaded that the General Counsel has not met its8Wright Lune,251 NLRB 1083 (1980).burden of establishing that protected conduct was a"motivating fact" in Respondent'sdecision to layoff employees on October 30 and November 6 and13.Mini-Industries, Inc.,255 NLRB 995 (1981);Col-orado Forge Corporation,260 NLRB 25 (1982).It is evident from Judge Cohen's concluding analysis,that he held that General Counsel failed to make out aprima facie case that the layoffs were discriminatorilymotivated.As Judge Cohen recognized, underWrightLine"theGeneral Counsel is required to make out aprima facie showing sufficient to support the inferencethat the protected conduct was a 'motivating factor' inthe employer'sdecision.Once that is established, theburden then shifts to the employer to demonstrate thatthe same actions would have taken place in the absenceof protected conduct." Judge Cohen did not say that theCompany carried its burden underWright Line.Ratherhe held,as indicated,that General Counsel failed to meetitsburden underWrightLine,i.e., failed to make out aprima facie case that union activity was a "motivatingfact" in the layoffs.In so holding, Judge Cohen adheredto the well-established principle,applied in numerousBoard decisions over the years,that animus and timing,standing alone, do not establish even a prima facie caseof discriminatory motivation,where the other circum-stances militate against such a finding.9The plain importof Judge Cohen's analysis is confirmed by the Board'sown language.In affirming Judge Cohen's decision, theBoard noted as follows(fn. 1):The General Counsel excepts to the failure of theAdministrative Law Judge to find, as alleged in thecomplaint, thatRespondent's failure to recall certainlaid-off employees constituted a violation of Sec.8(a)(3) and (1) of the Act. On the basis of the entirerecord, we find that the General Counsel failed toproduce sufficient evidence to establish a primafacie case that the laid-off employees'protectedconduct was a motivating factor in Respondent'sdecision not to recall the employees.Accordingly,we dismiss the complaint insofar as it alleges thatRespondent violated the Act by failing to recall thelaid-off employees.General Counsel'scontention that the failure to recallemployees was unlawful(category 4 violations herein)was based on the same evidence upon which GeneralCounsel contended that the layoffs themselves were un-lawful,coupledwith additional arguments concerningthe Company's asserted reasons for failing to recall par-ticular employees(Brief in Support of Exceptions, p. 4).9General Counsel argued in its briefs to Judge Cohen and to theBoard that it made out a prima facie case, citingHonda of San Diego,254NLRB 1248 (1981)That case was not in point InJensen's,Administra-tive Law Judge Shapiro found that General Counsel established a primafacie case that the layoffs involved were discriminatorily motivated, inpart on the basis of evidence that."Some employeeswere told by high-levelmanagement officials that the employees'union activities was thereason forthe layoffs" (id. at 1256) In the present case, it was uncontro-verted that management told the employeesthe layoffswere due to lackof work and had nothingto dowith the"problems" that they had at theplant(263 NLRB at 305). HARDWICK CO.If as expressly found by the Board,General Counselfailed to establish a prima facie case with respect to thefailure to recall certain employees,then it follows thatGeneral Counsel also failed to establish a prima faciecase with respect to the layoffs, and that the Board soheld when it affirmed Judge Cohen's decision.In an evident effort to circumvent the plain implica-tions of the Board's decision in the unfair labor practicecase,General Counsel argues in this proceeding that inaddition to the animus manifestedby theCompany's vio-lations of Section 8(a)(1) and the timing of the layoffs,General Counsel was substantially justified in proceedingon the 8(a)(3) allegations because the Company changeditsmethod of selecting employeesfor layofffor reasonsrelated to the union activity.General Counsel furtherargues that an award would be unjust because the Com-pany failed to fully cooperate in the investigation. (Sup-plemental Brief,pp. 2, 3, see also memorandum in sup-port of answer,pp. 3, 4,and Response to Judge Cohen'sorder of May 23, 1983, fn. 2 and p. 2.) General Counselalso madethe firstargument in the unfairlaborpracticeproceeding,and made the second argument in a differentform,arguing that the Company failed to adequatelydocument its economic defense(briefto administrativelaw judge, pp. 6, 7; see also brief in support of excep-tions, p. 5). Both arguments are wrong in law and fact.As found by Judge Cohen, the October 30 and Novem-ber 1980 layoffs were made on the basis of seniorityrather than the prior practice of subjective evaluation, onthe advice of Company counsel as a way of safeguardingagainst being accused of discriminatorily selecting theunion activistsfor layoff. As a result, the Company re-tained the leading union activists.General Counsel wasaware of the pertinent facts by the time it completed itsinvestigation,and did not obtain or present any evidencewhich would demonstrate a contrary intention.InFor-eignTrade Export Packing Co., 221NLRB 785, 790(1975), the Board held in sum that such a change inlayoff procedure constitutes evidence which militatesagainst, rather than in favor of a finding of discriminato-ry motivation.ThereforeGeneral Counsel's position wascontrary to Board law as it had developed by the timethe complaint issued in the present case.The second argument requires further consideration ofthe investigation and the course of the unfair labor prac-ticeproceeding.After obtaining statements from theUnion'switnesses,FieldExaminer Wells met with theCompany on December 5, 1980, for the purpose of ob-taining theCompany'sposition.At thatmeeting Compa-ny President Robert Hardwick showed Wells interimprofit-and-loss type statements for 1 month in 1979 andthe same month in 1980, for the purpose of demonstrat-ing decline in the Company's business,and thereby cor-roborating the affidavits of Hardwick and Gene Wilson,which set forth the Company'sposition concerning thelayoffs.Hardwick also showed invoices for repair workon the angle roller, but did not show Wells any otherdocuments.The Company refused to furnish copies ofthe financial statements on the grounds that they wereconfidential.However, Wells had ample opportunity toexamine the statements.Wells asked for records whichwould show work performed before the layoffs and81work scheduled for the future.CompanyAttorneyMitchell responded that he could not see the relevanceof such documents and did not know if they existed.Wells did not ask for any other records.10As noted, Ihave credited Wells' version of the meeting.However, inlight of subsequent developments I find thatAttorneyMitchell was correct.General Counsel thereafter neverspecifically requested records as described by Wells, andno evidence was presented which would indicate thatthe Company maintained such records.General Counselsubpoenaed for production at the unfair labor practicehearing,records showing(1) names,classifications anddates of hire,layoffand recall of employees,(2) overtimework,(3) references to layoffs for lack of work,and (4)monthly earnings statements.At thehearing, the follow-ing documents reflecting information contained in com-pany records,were presented in evidence:Joint Exhibit2 (payroll records for each Bessemer employee during1980); and Respondent'sExhibits 1 (sales volume fromJuly 1, 1979through June 30, 1981,by 6-month periods),2 (hours worked including regular and overtime, eachmonth at Bessemer and Birmingham,fromJuly 1, 1979through June 30, 1981,with 6-month totals),and 3 (listof employees laid off for lack of work).Although theCompany initially and unsuccessfully moved to quashGeneralCounsel's subpoena,andwas unwilling tocomply with the subpoena,theCompany did in factcomply with the subpoena as directed by Judge Cohen.As General Counsel never sought production of therecords requestedby FieldExaminer Wells, or even at-tempted to show the existence of such records,it followsthatGeneral Counsel either(1) impliedly acknowledgedthat the Company did not maintain such records, or (2)did not consider them material to the case.Therefore itis evident that the whole matter of alleged lack of coop-eration in the investigation is simply a red herring whichhas no bearing on the questions of substantial justificationor special circumstances which would make an awardunjust.InDeboltTransfer,supra, which may now be regardedas a leading Board caseunder EAJA,AdministrativeLaw Judge Leiner made pointed observations which al-though addressed to the issues litigated in his underlying10My findings with respect to the December 5 meeting are based onthe testimony and affidavit of Wells and the admissions of Hardwick inhis testimony in this proceeding. Hardwick's testimony tended to be con-tradictory and evasive, and the joint affidavit of Hardwick and Mitchellsubmitted by the Company in response to Judge Cohen'sMay 23, 1983order was demonstrably inaccurate or misleading in several respectsHardwick initially testified that he showed Wells only the interim finan-cial statements'because he did not ask for any other documents. Howev-er, he subsequently testified that he could not recall whether Wells askedfor records which would show work in progress Attorney Mitchell wassimilarly equivocal in his testimony, stating that he could not recallwhether Wells asked for copies of the financial records In their joint affi-davitHardwick and Mitchell stated that they presented sales invoicesshowing the decline of sales in 1980,and records confirming the natureand extent of prior layoffs However,in his testimony Hardwick admittedthat he showed only the two interim financial statements and repair in-voicesThe joint affidavit also indicates that the Company met withWells several days after submitting its written statement of position, al-though in fact the Company submitted its statement 5 days after the inter-view I have no comparable reservations with respect to Wells'testimo-ny, and I credit his version of the December 5 meeting 82DECISIONS OF THENATIONALLABOR RELATIONS BOARDunfair labor practice case, are equally applicable to thepresent case.InDebolt,General Counsel had unsuccess-fully contended that the employer violated the NLRAby unilaterally canceling leases with owner-operators oftrucking equipment.Judge Leiner found in the subse-quent EAJA proceeding that "there is little doubt as tothe existence of a statutory prima facie case ... .Rather [the problem is] the existence of adefenseby con-tract and practice.General Counsel cannot prove its jus-tification in issuing complaint merely by relying on itsprima facie case, no matter how dazzling.It has, I be-lieve, a right and also duty to examine the practice of theparties and the language of collective-bargaining agree-ment...for patent defenses.This,I believe, it failed todo . . . . General Counsel,at best,was concentratingonly on constructing a prima facie case.. .I concludeGeneral Counsel failed to sustain its burden of showing,under Section 102.144(a)that the proceeding was reason-able in law and fact, and that General Counsel was bet-ting on a long shot." (Emphasis in original.)The Boardaffirmed Judge Leiner's award of fees and expenses.Judge Leiner's rationale is also applicable to thepresent case.Here, General Counsel not only failed topresent a prima facie case,but also proceeded ahead innear total disregard of the employer's economic defense,and of the admissions of its own witnesses.In its posth-earingbrief to Judge Cohen, General Counsel mademuch of the fact that the Company's records showed alarge amount of overtime during the week ending Octo-ber 30,1980. In so doingGeneral Counselexalted oneisolated fact in disregard of the surrounding circum-stances and evidence,including the overall and continu-ous decline in both sales volume and hours worked atboth the Birmingham and Bessemer plants during 1980,the testimony of its own witnesses that work was slowand they were simply doing cleanup work at the time ofthe layoff, and the uncontroverted testimony of GeneWilson that overtime was necessary in order to completeone rush job.'' General Counsel also argued that theCompany failed to document its economic defense in suf-ficient detail (brief to Judge Cohen, fn. 12; brief in sup-port ofexceptions,pp. 5-6). Suchan argument mightmake sense if those documents introduced in evidencewere inconsistent with testimony adduced at the hearing.However, they were not, and there was no reason forthe Company to document its position in greater detail. Ido not agree with General Counsel's contention (supple-mental brief, p. 2), that the layoffs "merely created acredibility question" which had to be resolved through ahearing.Judge Cohen did not base his dismissal of the8(a)(3) allegations on any resolutions of disputed issues offact.Rather he based his decision on uncontrovertedfactswhich were already known to the Regional Office.The case did not present any novel questions of law.II General Counsel witnessesWilcox,James, and Clemons stated intheir investigatoryaffidavitsthat they stillhad work to do when theywere laid off General Counsel did not question them on this matter atthe hearing,but Companycounsel easily elicited admissionsfrom Wilcoxand otheremployeesthatworkwas slow andthey were just doing clean-up If General Counsel regarded the matter as significant,then the infer-ence is warranted that General Counsel knew that theaffidavits were in-correct.Rather Judge Cohen dismissed the allegations on thebasis of settled decisional authority.Ifind that GeneralCounsel's position was not reasonable in law or fact, andthat there are no special circumstances which wouldmake an award unjust.' 2IV. PROPRIETY OF THE COMPANY'S CLAIMS FOR FEESAND COSTSSection 102.145 of the Board'sRules provide in perti-nent part that awards will be based on rates customarilycharged by attorneys, subject to a limitation of $75 perhour, plus reasonable expenses.The Company has sum-marized its claims for fees and expenses through October31, 1984,as follows:Summary of Fee and Expense RequestUnfair Labor Practice Case(1)Fees relative to the investigation of thecharges-$3,255.00(2) Fees relating to defending the issues raised bythe complaint-$7,260.00(3) Expenses-$180.27Total-$10,695.27EAJA ProceedingFees-$16,207.50Expenses-$20.45 + $73.60 + copying + tran-scriptTotal EAJA Fees and Expenses:-$16,321.55TotalULP + EAJA FeesandExpenses:$27,016.82The Company'sclaim for fees is based on the maxi-mum allowablerate of $75 per hour, although CompanyAttorneyMitchell testified that the prevailing rate forthe services performed by his firm normally ranges from$80 to $120 per hour; and that he did not charge theCompany less than $75 per hour. The application doesnot include any fees or expenses incurred in connectionwith the representation proceeding,GeneralCounseldoes not contend that$75 per hour was an excessive orunreasonable rate of compensation.Therefore I findwithout merit General Counsel's argument that the Com-pany was required to state the exact fee charged for itsattorneys'services.Section 102.145 of the Board'sRulesprovides that the application shall be accompanied byfulldocumentationof the feesand expenses"for whichan award is sought,"and not that portion for which noaward is sought.General Counsel does not dispute theaccuracy of the charges or the reasonableness of anyitem or time spent in performing the services.As indicat-is General Counsel does not contend,nor does the record indicate,that the Company unduly protracted the unfair labor practice proceed-ingThe Company presented its defense in an expeditious manner, and toa considerable extent through cross-examination of General Counsel'switnesses In contrast General Counsel tended to belabor the largely un-disputed 8(a)(1) allegations(most of General Counsel'sbrief to JudgeCohen was devoted to those allegations)General Counsel also tended toprolong the EAJA proceeding by its repeated and sometimes repetitiousmotions for summary dismissal, including an unnecessary appeal fromJudge Cohen's order directing a hearing. HARDWICK CO.ed, the remaining issues have now been resolved by theBoard's decision inDeboltTransfer.The claim for feesand expenses incurred prior to issuance of the complaint($3255in fees and$30 in costs)isdisallowed.The re-mainder of the claim,covering unfair labor practice andEAJAlitigationfees and expenses,isallowable andproper.The awardherein is without prejudice to theCompany's right to submit additional or amended claimsin the event of further litigation of this proceeding.Upon theforegoing findings of fact, conclusions oflaw and the entire record,and pursuant to my authority83underEAJA andthe Board'sRules, I issue the followingrecommended 13ORDERApplicant Hardwick Company,Inc.,Birmingham andBessemer,Alabama, shall be awarded $23,731.82 pursu-ant to its EAJA application,as amended.'' If no exceptions are filed asprovided by Sec. 102 46 of theBoard'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102.48 of theRules,be adopted by theBoard andallobjectionsto them shall be deemedwaived forallpur-poses